            Case 1:18-cv-01091-RP Document 31 Filed 01/24/19 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

 Bahia Amawi,                                             §
                        Plaintiff,                        §
                                                          §
 v.                                                       §   Civil Action No. 1:18-CV-1091-RP
                                                          §
 Pflugerville Independent School District; and            §              consolidated with:
 Ken Paxton, in his official capacity as                  §
 Attorney General of Texas,                               §   Civil Action No. 1:18-CV-1100-RP
                     Defendants.                          §

               DEFENDANT KEN PAXTON’S NOTICE OF SUPPLEMENTAL AUTHORITY

         On January 23, 2019, a district court in the Eastern District of Arkansas denied a motion for

preliminary injunction that sought to enjoin an anti-boycott Israel law much like the one at issue here.

See Exhibit A, Arkansas Times LP v. Waldrip et al., No. 4:18-cv-00914-BSM (E.D. Ark., Jan. 23, 2019).

The district court concluded that a boycott of Israel, as defined by Arkansas’ statute, is not protected

by the First Amendment because it is not speech or inherently expressive conduct. Id. at 9–12.

         The court noted that its conclusion “diverges from decisions recently reached by two other

federal district courts.” Id. at 8 (citing Jordahl v. Brnovich, 336 F. Supp. 3d 1016 (D. Ariz. 2018) and

Koontz v. Watson, 283 F. Supp. 3d 1007 (D. Kan. 2018)). For the reasons stated in General Paxton’s

omnibus response (Doc. 25) and the reasoning recently provided by the district court in Arkansas

Times LP, Plaintiffs’ motion for preliminary injunction should be denied.




Defendant Ken Paxton’s Notice of Supplemental Authority                                          Page 1
            Case 1:18-cv-01091-RP Document 31 Filed 01/24/19 Page 2 of 3



                                                          Respectfully submitted.

                                                          KEN PAXTON
                                                          Attorney General of Texas

                                                          JEFFREY C. MATEER
                                                          First Assistant Attorney General

                                                          BRANTLEY STARR
                                                          Deputy First Assistant Attorney General

                                                          DARREN L. MCCARTY
                                                          Deputy Attorney General for Civil Litigation

                                                          AMANDA J. COCHRAN-MCCALL
                                                          Chief for General Litigation Division

                                                          /s/ Michael R. Abrams
                                                          MICHAEL R. ABRAMS
                                                          Texas Bar No. 24087072
                                                          Assistant Attorney General
                                                          RANDALL W. MILLER
                                                          Texas Bar No. 24092838
                                                          Assistant Attorney General
                                                          Office of the Attorney General
                                                          P.O. Box 12548, Capitol Station
                                                          Austin, Texas 78711-2548
                                                          Phone: 512-463-2120
                                                          Fax: 512-320-0667
                                                          Michael.Abrams@oag.texas.gov
                                                          Randall.Miller@oag.texas.gov

                                                          Counsel for Defendant Ken Paxton




Defendant Ken Paxton’s Notice of Supplemental Authority                                              Page 2
            Case 1:18-cv-01091-RP Document 31 Filed 01/24/19 Page 3 of 3



                                       CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was served upon Plaintiffs’
 counsel of record through the Court’s electronic filing system on January 24, 2019.

                                                          /s/ Michael R. Abrams
                                                          MICHAEL R. ABRAMS




Defendant Ken Paxton’s Notice of Supplemental Authority                                      Page 3
